                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRUCE WEAKLEY,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 4:19CV259 SPM
                                                 )
PERMALOK CORPORATION, et al.,                    )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint, filed by plaintiff

Bruce Weakley. For the reasons discussed below, the Court will direct the Clerk of Court to

issue process upon the amended complaint as to defendant Permalok Corporation on plaintiff’s

claim under Title VII of the Civil Rights Act of 1964 (Title VII). However, the Court will

dismiss the individual defendants from this action, and will also dismiss plaintiff’s claims under

the Americans with Disabilities Act of 1990 (ADA) and the Age Discrimination in Employment

Act (ADEA).

                                          Background

       The background of this case is fully set forth in the Court’s February 25, 2019

Memorandum and Order.         However, following is a brief recitation.    Plaintiff initiated this

employment discrimination action on February 20, 2019, stating he intended to proceed under

Title VII, the ADA, and the ADEA. He sought and was granted leave to proceed in forma

pauperis. Upon review, the Court noted that plaintiff had failed to provide documentation

necessary to demonstrate he had exhausted his administrative remedies with respect to the claims

he wished to bring. Additionally, the Court noted that plaintiff failed to allege certain elements
of a Title VII claim, and failed to allege he was disabled or that he suffered discrimination on the

basis of his age or any disability. The Court gave plaintiff the opportunity to file an amended

complaint to clarify the claims he wished to bring, and to provide documentation necessary to

demonstrate he had exhausted his administrative remedies with respect to such claims. Plaintiff

timely complied, and the Court now reviews the amended complaint pursuant to 28 U.S.C. §

1915(e)(2).

                                    The Amended Complaint

       Plaintiff again states he brings this case pursuant to Title VII, the ADA, and the ADEA.

The allegations in the amended complaint are identical to those in the original, and describe

suffering racial discrimination in the workplace.       In a document filed after the amended

complaint, plaintiff listed individual employees of Permalok Corporation he believed were

parties to this action: Rick Grissom (Plant Manager), Linda Vidacak (Regional HR/Plant Safety

Manager), and Shane Zeeman (Operations Manager). In an abundance of caution, the Court

determined that plaintiff may have intended to name these individuals as defendants in this

action, and listed them as named defendants.

       As part of the amended complaint, plaintiff included a copy of the charge of

discrimination he filed with the Missouri Commission on Human Rights (MCHR), and a copy of

a notice of right to sue issued by the Equal Employment Opportunity Commission (EEOC) on

November 29, 2018. The Court reads plaintiff’s charge of discrimination and his amended

complaint together. See Williams v. Target Stores, 479 F. App’x 26, 28 (8th Cir. 2012) (citing

Fed. R. Civ. P. 10(c)) (“federal rules require that the charge of discrimination and the complaint

be read together.”)




                                                 2
       In the charge of discrimination, plaintiff alleged, inter alia, that he believed he was

harassed and terminated “because of my race, African American,” he described being subjected

to discriminatory conduct and racial epithets, he alleged that five other African American

employees were terminated that year, and he alleged that, following an incident in which a racial

epithet was used against him, he was told that he quit and to leave the workplace. Nowhere in

the amended complaint or charge of discrimination does plaintiff allege he was disabled, or that

he suffered discrimination on the basis of his age or any disability.

                                                Discussion

       While plaintiff states he intends to bring this case pursuant to Title VII, the ADA, and the

ADEA, the allegations in his amended complaint and charge of discrimination are based solely

upon racial discrimination. Before asserting an ADA or ADEA claim in federal Court, a plaintiff

must have first exhausted his administrative remedies by filing a charge of discrimination with

the EEOC within 180 days after the alleged unlawful employment practice occurred. Moses v.

Dassault Falcon Jet-Wilmington Corp., 894 F.3d 911, 919 (8th Cir. 2018) (citations omitted).

As plaintiff herein has not done so, the Court determines that he has failed to exhaust his

administrative remedies with respect to any purported ADA or ADEA claims. Therefore, such

claims will be dismissed.

       It appears plaintiff’s Title VII claim is timely and exhausted, and the Court will therefore

require defendant Permalok Corporation to respond to the amended complaint. However, to the

extent plaintiff can be understood to name individual Permalok Corporation employees as

defendants in this action, those individuals will be dismissed because individual employees

cannot be held liable under Title VII. Spencer v. Ripley County State Bank, 123 F.3d 690, 691-

92 (8th Cir. 1997) (per curiam).



                                                 3
        Plaintiff has also filed a motion to appoint counsel. “A pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538,

546 (8th Cir. 1998). When determining whether to appoint counsel for an indigent litigant, the

Court considers factors such as the complexity of the case, the litigant’s ability to investigate the

facts, the existence of conflicting testimony, and the litigant’s ability to present his claims. Id.

After considering these factors, the Court concludes that the appointment of counsel is not

warranted at this time. Based upon the amended complaint, it does not appear that this case is

factually or legally complex, nor does it appear that plaintiff will be unable to investigate the

facts or clearly present his claims. In addition, the motion is premature, as the defendant has yet

to be served with process, and discovery has not begun. The Court will therefore deny the

motion for the appointment of counsel without prejudice, and will entertain future motions for

the appointment of counsel, if appropriate, as this litigation progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s claims brought pursuant to the Americans

with Disabilities Act of 1990 and the Age Discrimination in Employment Act are DISMISSED

without prejudice.

       IT IS FURTHER ORDERED that defendants Rick Grissom, Linda Vidacak, and Shane

Zeeman are DISMISSED from this action.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED without prejudice.




                                                  4
       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the amended complaint as to defendant Permalok Corporation via its

registered agent, CSC – Lawyer’s Incorporating Service Company, 221 Bolivar Street, Jefferson

City, Missouri 65101.

       A separate order of partial dismissal will be entered herewith.

       Dated this 16th day of April, 2019.



                                                   HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                5
